DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021, has been entered.
 	Claims 2-6 are canceled.
	Claims 1 and 7-15 are pending.  Claims 9-15 are withdrawn.
	Claims 1, 7, and 8 are examined on the merits.

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:  
Claim 1 is objected to because the recitation “a” preceding “concentration” and “diameter” in lines 4-6 should be replaced with “the.”  That is, lines 4 and 5 should each recite “the concentration,” and line 6 should recite “the diameter.”  There is only a one concentration of the natural polymeric material, one concentration of the inorganic salt, and one diameter of the natural polymeric nanofiber, and thus they should be set forth as “the concentration” and “the diameter.”  Since claim 1 is objected to, then claims 7 and 8 must be objected to.
Appropriate correction is required.


Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Emul (Journal of Electronic Materials. 2016. 45(8): 3835-3841. Previously cited) in view of Taylor (J. Biomed. Mater. Res. B Appl. Biomater. 2017. 105(5): 1131-1140. Published online March 28, 2016. Previously cited), Prabhakaran (Acta Biomaterialia. 2009. 5: 2884-2893) and Tan (Polymer. 2005. 46: 6128-6134).
	Emul discloses fabricating nanofiber structures with the electrospinning technique, including gelatin/hydroxyapatite (i.e. gelatin/nHAp) nanofiber structures (page 3837, right column, second paragraph; see page 3837, right column, first paragraph for hydroxyapatite abbreviation).  The art of Emul is concerning electrospun scaffolds useful as drug carrier and bone reconstructive material such as implants (abstract).  The nanofiber scaffolds were made by preparing homogenous polymer solutions and treating the homogenous polymer solutions to an electrospinning technique such that nanofibers are collected on a collector in the form of nanoporous scaffolds (paragraph bridging pages 3837 and 3838).  For further information regarding electrospinning, see Figure 2 and page 3836, right column, second paragraph which discloses that a strong electric field is applied.  Thus the nanofibers of Emul were made from a polymer solution under a spinning process controlled by an applied field force, wherein the applied field force is an electric field, meeting limitations of instant claim 1.
For fabricating the gelatin/nHAp nanofibers, the homogenous polymer solution was made by preparing a ratio of 2:1 gelatin and apatite with HFP (1,1,1,3,3,3-hexafluoro-2-propanol; page 3837, right column, third paragraph) to achieve a 20% total concentration (page 3837, right column, last paragraph).  Thus the gelatin/nHAp nanofibers are made from a ‘natural polymer solution’ comprising a ‘natural polymeric material’ (gelatin) and an inorganic salt (hydroxyapatite).  According to the following calculations based on the ratio of gelatin to apatite (hydroxyapatite), the concentration of the natural polymeric material (gelatin) in the natural polymer solution of Emul is about 13% (W/V), and the concentration of the inorganic salt in the natural polymer solution of Emul is about 7% (W/V):
                
                    
                        
                            2
                             
                            g
                            e
                            l
                            a
                            t
                            i
                            n
                        
                        
                            3
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                     
                    ×
                    20
                    %
                     
                    (
                    
                        
                            W
                        
                        /
                        
                            V
                            )
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            13
                            %
                             
                            (
                            
                                
                                    W
                                
                                /
                                
                                    V
                                    )
                                     
                                    g
                                    e
                                    l
                                    a
                                    t
                                    i
                                    n
                                
                            
                        
                    
                     
                
            
                
                    
                        
                            1
                             
                            h
                            y
                            d
                            r
                            o
                            x
                            y
                            a
                            p
                            a
                            t
                            i
                            t
                            e
                        
                        
                            3
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                     
                    ×
                    20
                    %
                     
                    (
                    
                        
                            W
                        
                        /
                        
                            V
                            )
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            7
                            %
                             
                            (
                            
                                
                                    W
                                
                                /
                                
                                    V
                                    )
                                     
                                    h
                                    y
                                    d
                                    r
                                    o
                                    x
                                    y
                                    a
                                    p
                                    a
                                    t
                                    i
                                    t
                                    e
                                
                            
                        
                    
                     
                
            
	
The gelatin concentration falls in the natural polymeric material concentration ranges of instant claims 1 and 7.  The hydroxyapatite concentration falls in the inorganic salt concentration ranges of instant claims 1 and 8.
Figure 4(b) of Emul shows the SEM morphology of the gelatin/nHAp nanofibers (page 3838, last paragraph; see also legend of Figure 4).  The figure highlights one gelatin/nHAp nanofiber having a diameter of 20 nm, as well as highlighting several other nanofiber diameters.  Moreover, Emul states that the diameter of gelatin/nHAp nanofibers was in the range of 20-620 nm on average (last sentence on page 3838 and extending to page 3840).  
In sum, the embodiment of the gelatin/nHAp nanofiber scaffold of Emul demonstrates that Emul is comparable to the claimed invention in that Emul discloses a natural polymeric nanofiber made from a natural polymer solution under a spinning process controlled by an applied field force, wherein the natural polymer solution comprises: a natural polymeric material and an inorganic salt, wherein a concentration of the natural polymeric material in the natural polymer solution is about 13% (W/V) (falling in the range of between 0.5% (W/V) and 50% (W/V) of instant claim 1, and falling in the range of between 0.5% (W/V) and 25% (W/V) of instant claim 7), and a concentration of the inorganic salt is about 7% (W/V) (falling in the range of 0.5% (W/V) and 50% (W/V) of instant claim 1, and falling in the range of between 0.5% (W/V) and 25% (W/V) of instant claim 8), wherein the natural polymeric material is gelatin, and the inorganic salt is hydroxyapatite, wherein the applied field force is an electric field.  

Emul differs from the claimed invention in that Emul does not expressly disclose that: 
their natural polymer solution (gelatin/nHAp solution) which is used to make their natural polymeric nanofiber comprises an enzyme, wherein the enzyme is transglutaminase; and 
any one of the nanofibers has a diameter of 10 nm; instead, the lowest nanofiber diameter taught in Emul is 20 nm (Figure 4(b) and sentence bridging pages 3838 and 3840).

Regarding difference (a) (Emul does not disclose that the gelatin/nHAp solution comprises transglutaminase):
Taylor discusses the technology of tissue-engineered (TE) bone grafts (page 1131, first paragraph), indicating that tissue engineering has emerged as a promising solution to tissue regeneration in the case of significant bone loss due to disease or injury (abstract).  Taylor speaks of the use of gelatin as a scaffolding material for tissue engineering applications (abstract; page 1131, second paragraph).  However, since gelatin is extremely water-soluble, it requires cross-linking to retain its structure in aqueous environments (paragraph bridging pages 1131 and 1132).  Therefore, Taylor investigated various processing techniques, cross-linking agents, and mineralization techniques (page 1132, left column, first paragraph).  The FDA-approved gelatin cross-linking agents investigated by Taylor were glutaraldehyde, 1-ethyl-3-(19)carbodiimide hydrochloride (EDC), and microbial transglutaminase (mTG) (page 1132, left column, last paragraph).  Microbial transglutaminase (mTG) has been used for various biomedical applications including drug delivery, injectable cell delivery, and scaffold fabrication (page 
	In a gelatin cross-linking study, Taylor investigated various combinatorial cross-linking methods, wherein cross-linking using glutaraldehyde alone was included as a comparison to the scaffolds cross-linked in previous work (page 1133, left column, second paragraph).  For the scaffolds electrospun with mTG, mTG powder was added into the PLLA/10% Gel solution and vortexed for 30 minutes prior to electrospinning (page 1133, left column, second paragraph).  The PLLA/10% Gel solution is a base electrospinning solution prepared by dissolving PLLA in DCM and DMF with 10% gelatin and PDLA in THF and DMF at a 3:1 ratio (page 1132, right column, last full paragraph).  Furthermore, electrospinning is broadly used to create nanofibrous scaffolds using electrical forces to produce thin fibers of polymer (page 1132, right column, last full paragraph).  Thus Taylor discloses a natural polymeric fiber (a fiber created by electrospinning; it is a natural polymeric fiber since it comprises gelatin, a natural polymeric material) which is made from a solution under a spinning process controlled by an applied field force (electrospinning process; the applied field force is an electric field), wherein the solution comprises a natural polymeric material (gelatin) and an enzyme (microbial transglutaminase).  
	Figure 4(B) of Taylor is of a scaffold that was electrospun with the cross-linker mTG in the solution (page 1138, left column, first paragraph; Figure 4B on page 1136).  Compressive mechanical testing was performed on the scaffolds (page 1138, left column, second paragraph).  The compressive modulus, ultimate compressive strength, and yield strength of the PDLA_PLLA/10%Gel scaffold electrospun with mTG were statistically greater than the other 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have crosslinked the gelatin of the gelatin/nHAp nanofibers of Emul with the crosslinking technique of Taylor, specifically by including microbial transglutaminase in the gelatin/nHAp solution of Emul which is treated to electrospinning to obtain a nanofiber scaffold.  One of ordinary skill in the art would have been motivated to do this since Taylor discloses that since gelatin is extremely water-soluble, it requires cross-linking to retain its structure in aqueous environments (paragraph bridging pages 1131 and 1132), wherein Taylor is directed to the technology of tissue-engineered bone grafts (page 1131, first paragraph).  The retention of the gelatin structure in aqueous environments would have been desirable for the invention of Emul since Emul is directed to electrospun scaffolds as bone reconstructive material such as implants for future applications in tissue engineering (abstract).  The person of ordinary skill in the art would have been motivated to apply the crosslinking technique of Taylor to the invention of Emul since Taylor found that adding microbial transglutaminase to a gelatin solution which is thereafter electrospun resulted in an electrospun scaffold having superior compressive modulus, ultimate compressive strength, and yield strength when compared to other gelatin cross-linking techniques (as shown in Taylor), and since microbial transglutaminase was proven to be an optimal cross-linking technique in relation to mechanical behavior.  Additionally, the use of this technique of Taylor was applied to a scaffold for biomedical applications, wherein mTG was recognized for its use in cross-linking highly resistant polymers 

	Regarding difference (b) (Emul does not disclose that any one of the nanofibers has a diameter of 10 nm):
	Emul points out that nanofibers are ideally defined as fibers at the 1-100 nm diameter range, and these size ranges depend on many properties such as polymer type, solution parameters, applied voltage, and electrospinning conditions (page 3835, first paragraph).  Emul discloses electrospinning being used to produce polymer nanofibers which can easily mimic the structural properties of extracellular matrix (ECM) for bioengineering applications (page 3836, right column, second paragraph).  Emul points out that electrospun gelatin-based scaffolds have been extensively investigated because these fibers can mimic ECM easily, which makes them a very desirable product for tissue engineering (page 3837, left column, last paragraph).
	Prabhakaran discloses that electrospun nanofibrous scaffolds with morphology similar to the extracellular matrix (ECM) of natural tissue can be fabricated to serve as ideal bone 
	Tan investigated how processing parameters affect the morphology (e.g. fiber diameter) of electrospun polymer nanofibers (abstract; page 6129, right column, last paragraph).  Tan performed a study of the effects of solution properties and processing conditions on the morphology of electrospun nanofibers to produce ultra-fine polymer fibers without beads (paragraph bridging pages 6128 and 6129).  The polymers used in the study were poly(L-lactid-co-caprolactone) (P(LLA-CL)) and poly(L-lactid acid) (PLLA) (page 6129, left column, first full paragraph).  Figure 1 shows that the diameter of the electrospun fibers dramatically decreased with decreasing polymer concentration (page 6129, right column, second full paragraph).  Additionally, under the same applied voltage and spinning distance, a solution with a higher electrical conductivity may cause higher elongation of a jet along its axis and thus electrospinning fibers with smaller diameter (page 6130, right column, fourth paragraph).  
From their parameter studies, Tan found that polymer concentration, its molecular weight, and electrical conductivity of solvents play a significant role in controlling the morphology of the electrospun nanofibers while the voltage and the feed rate were less effective compared to those parameters (page 6132, right column, first paragraph).  In particular, the morphology of the electrospun nanofibers is primarily affected by polymer concentration, its molecular weight, and electrical conductivity of solvents (primary parameters), followed by the voltage and the feed rate (secondary parameters) (page 6132, right column, first paragraph).  The parameters effects are summarized in a processing map as shown in Figure 6 (page 6132, right column, second paragraph).  Additionally, Tan optimized the parameters in a systematic manner 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to reduce the diameters of the crosslinked gelatin/nHAp nanofibers rendered obvious by Emul in view of Taylor to as low as 10 nm through routine optimization of the processing parameters (e.g. gelatin concentration).  One of ordinary skill in the art would have been motivated to reduce the diameters of the nanofibers to as low as 10 nm (thus at least one nanofiber of the electrospun scaffold has a diameter of 10 nm) because Emul teaches that the nanofibers are ideally defined as fibers at the 1-100 nm diameter range (page 3835, left column), and so that the nanofibers more closely mimic ECM for bioengineering applications (as described by Emul at page 3836, right column, second paragraph) which Prabhakaran points out as being on the 10-100 nm scale (page 2890, right column).  The skilled artisan would have recognized that the diameters of the crosslinked gelatin/nHAp nanofibers can be reduced from its lowest diameter of 20 nm (as taught in Emul in Figure 4(b)) to as low as 10 nm through routine optimization since Tan demonstrates that the morphology of electrospun polymer fibers can be easily controlled by processing parameters such as polymer concentration (page 6134, last paragraph of Tan), as well as the teaching in Emul that the nanofiber diameter range depends on many properties such as polymer type, solution parameters, applied voltage, and electrospinning conditions (page 3835, first paragraph of Emul).  The skilled artisan would have recognized based on Tan that the polymer concentration (in this case, gelatin concentration) is a results-effective parameter that would have optimized the gelatin/nHAp nanofiber diameter 
Thus Emul in view of Taylor, Prabhakaran, and Tan renders obvious the claimed natural polymeric nanofiber.  Specifically, instant claims 1, 7, and 8 are rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 8, 2021, with respect to the objection of claims 1, 8, and 8, and the rejection under 35 U.S.C. 103 of claims 1, 7, and 8 as being unpatentable over Emul in view of Taylor, have been fully considered and are persuasive.  In particular, the objection has been overcome by the amendment of claim 1.  The rejection under 35 U.S.C. 103 has been overcome by the amendment of claim 1 limiting the diameter of the natural polymeric nanofiber to 10 nm.  The lowest nanofiber diameter taught in Emul is 20 nm.  Therefore, the claim objection and the rejection under 35 U.S.C. 103 over Emul in view of Taylor has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Prabhakaran and Tan which are combined with the previously cited references Emul and Taylor. 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651